                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


DROPZONEMS, LLC,
                                                                            No. 3:16-cv-02348-YY
                Plaintiff,
                                                                          OPINION AND ORDER
         V.

STEVEN COCKAYNE et al.,

                Defendants.



MOSMAN,J.,

         On February 27, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R) [88], recommending that Plaintif:fs Motion for Leave to Amend [54]

should be denied. Plaintiff filed Objections to the F&R [99], and Defendants filed a Response

[105].

                                          DISCUSSION

         The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The comi is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova dete1mination regarding those portions of the repmi or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de nova or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are


1 - OPINION AND ORDER
addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       The F &R recommends that I deny Plaintiff's Motion for Leave to File a Second

Amended Complaint and to Amend Schedule [54]. Plaintiff's motion asks the court to grant

leave to file a second amended complaint, reset expert disclosure and discovery deadlines, and

extend fact discovery. Plaintiff makes four objections to the F&R, arguing: (1) that the right to

take expert depositions is mandatory, not permissive; (2) that the expert disclosure deadline has

not yet come due; (3) that its prior counsel's health issues constitute good cause to modify the

schedule; and (4) that the F&R did not sufficiently analyze undue prejudice.

       DropzoneMS 's first and second objections relate to the scheduling of deadlines for expert

disclosure and expert discovery and a party's right to conduct expert discovery. Plaintiff argues

that because no deadline was set for expert disclosure, the deadline should be dictated by Federal

Rule of Civil Procedure (FRCP) 26(a)(2)(D). FRCP 26(a)(2)(D) states that if the court has not

set a deadline for expert disclosures, disclosures must be made at least 90 days before trial.

Since no trial date has been set, Plaintiff argues that the deadline for expert disclosures has not

come due. Further, Plaintiff argues it would be illogical to have expert discovery close before

expe1i disclosures because Plaintiff cannot conduct expert discovery if it does not know who the

other side's experts are. Plaintiff argues that the language of FRCP 26(b)(4)(A) accords it a right

to discover any experts who have been disclosed.

       The F &R acknowledges that no deadline was set for expe1i disclosure but finds that

because the deadline for expeii discovery was set, expe1i disclosure must logically have closed



2 - OPINION AND ORDER
before that deadline. I agree. Whether FRCP 26(b)(4)(A) is permissive or mandatory is

in-elevant, because Defendants provided Plaintiff with expert disclosures within the deadline of

expert discovery. If Plaintiff wanted more time to serve its own expert disclosures or depose the

expe1is disclosed by Defendant, Plaintiff could have asked for an extension before the deadline

expired. Plaintiff did not do so, and therefore missed its oppmiunity to depose Defendants'

experts.

       Plaintiff next objects to the finding that the illness of its prior counsel did not constitute

good cause to modify the schedule through an untimely amendment. Plaintiff argues that the fact

that its counsel did not take any substantive action on the case after falling ill demonstrates good

cause to allow leave to amend. Judge You disagrees, finding that Plaintiffs counsel's lack of

activity shows a lack of diligence, and because diligent action is a prerequisite to demonstrating

good cause, Plaintiff cannot show good cause. I agree with this finding. Plaintiff has not

demonstrated that its time was used diligently. It may seem unjust to Plaintiff that it has been let

down by its prior counsel, but Plaintiff selected this counsel.

       Plaintiffs final objection is that the F&R did not thoroughly analyze the finding that

Defendants would be prejudiced if Plaintiff is allowed to amend its pleading. Judge You

conducted her analysis in two steps, first analyzing whether Plaintiff made a successful showing

of good cause under Rule 16, and if so, whether granting leave to amend would cause undue

delay or prejudice under Rule 15. The initial problem with Plaintiffs objection is that the F&R

found Plaintiff had not demonstrated good cause to amend the scheduling order under Rule 16.

Despite the finding of failure to satisfy Rule 16-as discussed in the previous objection-the

F&R still analyzed the elements of a Rule 15 amendment as briefed by the paiiies.




3 - OPINION AND ORDER
       The F &R focuses on two factors-undue delay and undue prejudice. While Plaintiff may

wish for a more robust and meticulous analysis of undue prejudice, I find the discussion in this

section sufficient and sound. The main focus of the undue prejudice analysis is the reopening of

discovery which would further delay litigation and impose additional costs on Defendants in

discovery and attorney fees. These are all arguments Defendants made strongly in their response

to Plaintiffs Motion for Leave to Amend, and they are all valid arguments to consider in a Rule

15 analysis.

                                        CONCLUSION

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [88] as

my own opinion. Plaintiffs Motion for Leave to Amend [54] is DENIED.



       IT IS SO ORDERED.

       DATED this         day of May, 2019.




                                                           ~\r---
                                                            MICHAEL W. MOSMAN
                                                            Chief United States District Judge




4 - OPINION AND ORDER
